Title: From Thomas Jefferson to Stephen W. Johnson, 13 March 1807
From: Jefferson, Thomas
To: Johnson, Stephen W.


                        
                            Washington. Mar. 13. 07.
                        
                        Th: Jefferson returns his thanks to mr Johnson for his book on Pisé building which he was so kind as to send
                            him, and which he doubts not will be useful to the public as well in that article as the others which it embraces—these
                            as well as the other subjects will be sufficiently worthy of mr Johnson’s attention, & furnish sufficient useful matter
                            for any future additions he may chuse to make. without foreseeing that it will be in the power of Th:J. to contribute any
                            useful information to mr Johnson’s stock, he will always be ready to do it when the leisure of retirement shall give him
                            the means. he salutes mr Johnson with respect.
                    